SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

778
CAF 11-00382
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF ANDREW J. FOSTER,
PETITIONER-RESPONDENT,

                      V                                            ORDER

CANDIE A. FOSTER, RESPONDENT-APPELLANT.
----------------------------------------
JOHN G. KOSLOSKY, ESQ., ATTORNEY FOR THE
CHILDREN, APPELLANT.


JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILDREN, UTICA, APPELLANT PRO SE.

PAUL M. DEEP, UTICA, FOR RESPONDENT-APPELLANT.

COHEN & COHEN LLP, UTICA (RICHARD COHEN OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeals from an order of the Family Court, Oneida County (Louis
P. Gigliotti, A.J.), entered January 31, 2011 in a proceeding pursuant
to Family Court Act article 6. The order, among other things, granted
petitioner primary physical custody of the subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                         Frances E. Cafarell
                                                 Clerk of the Court